Citation Nr: 0910542	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran was discharged in June 2003, after over 30 years 
of active duty military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  A Board decision 
denying this claim was issued in December 2005; thereafter 
the Veteran appealed to the Court of Appeals for Veterans 
Claims (Court), which vacated the Board decision and remanded 
the case to the Board in May 2008 for further consideration.

The Veteran also submitted additional evidence consisting of 
a VA audiology consult dated in June 2006 and a lay statement 
by Capt. FSC and DE.  See 38 C.F.R. § 20.1304 (2008).  The 
Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

In June 2005, the Veteran testified at a personal hearing 
before the undersigned, sitting in Washington, DC.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the Veteran also filed timely notices of 
disagreement with the initial ratings assigned for service-
connected tinnitus, degenerative joint disease of the right 
knee, facial seborrheic keratosis lesions, and seborrheic 
keratosis status post cryotherapy and the denial of service 
connection for hypertension.  However, the Veteran did not 
perfect his appeal as to these issues; therefore, they are 
not before the Board at this time.


FINDINGS OF FACT

1. The Veteran has demonstrated no more than Level II hearing 
in the right ear and Level I hearing in the left ear on 
official audiometric examinations.
2. Exceptional circumstances warranting referral of this 
appeal for extra-schedular consideration are not present.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, Diagnostic Code 
6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2003, in 
which the RO advised the Veteran of the evidence needed to 
substantiate his claim for service connection for the issue 
on appeal.  The Veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The Veteran was further notified to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  The Veteran appealed the initial 
evaluation assigned for his bilateral hearing loss, and he 
was subsequently informed, by way of a March 2006 letter, of 
how to establish a disability rating and effective date, in 
accordance with Dingess/Hartman.  His claim for a higher 
initial rating was subsequently readjudicated thereafter; 
thus, any error as to the timeliness of that notice is not 
prejudicial.

The Board has considered the case of Vazquez-Flores v. Peake, 
wherein the Court held that, for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life;

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant;

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life;

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

22 Vet. App. 37 (2008). 

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007). In line with the above reasoning, 
Vazquez-Flores v. Peake does not apply to initial rating 
claims because VA's notice obligation was satisfied when the 
RO granted the veteran's claim for service connection.

Furthermore, even presuming it did apply, the Board finds 
that any defects with regard to the Vazquez-Flores test are 
non-prejudicial.  While notification of the specific rating 
criteria was provided in the statement of the case (SOC), as 
opposed to a specific pre-adjudicative notice letter, no 
useful purpose would be served in remanding this matter for 
yet more development.  Further, the Veteran has provided 
ample evidence, to include personal statements and testimony 
and the testimony of his spouse, as to the effect of his 
hearing impairment on his employment and daily life.  
Moreover, he specifically stated in a March 2005 statement 
that he fully understood the measurement technique/scale used 
in determining rating evaluations for hearing loss.  
Therefore, the Board finds that the Veteran had actual 
knowledge with respect to the evidentiary requirements for 
supporting his particular claim, and any failure to provide 
him with adequate notice is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  See Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994)

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the Veteran's service 
treatment records and VA treatment records.  No private 
treatment records were indentified by the Veteran.  The RO 
also afforded him a VA examination.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claims.  38 U.S.C.A. §§ 5103 and 5103A.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's bilateral hearing loss.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected hearing disability.  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected hearing disability has been 
assigned an initial noncompensable rating pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such initial rating, and that at least a 10 percent 
rating should be assigned.  He specifically argues that the 
impact his hearing disability has on his ability to perform 
the everyday duties of his current employment position 
warrants assignment of an extraschedular rating. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
(Maryland CNC) combined with the average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second.  To 
rate the degree of disability for service-connected hearing 
loss, the Rating Schedule has established eleven auditory 
acuity levels, designated from Level I, for essentially 
normal acuity, through Level XI, for profound deafness.  38 
C.F.R. § 4.85(h), Tables VI, VIA (2008).  In order to 
establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss must be met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. § 4.86, and Table 
VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  
Table VIA is for consideration when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when an exceptional 
pattern of hearing loss is shown, specifically when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. §§ 4.85, 4.86.  When the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more in a particular ear, determination of the level of 
hearing acuity in that ear will be made using either Table VI 
or Table VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Table VIA and 38 C.F.R. § 4.86 are intended 
to compensate for hearing disability that, due to its 
specific nature, results in greater functional impairment in 
situations with environmental noise that may not be apparent 
from speech discrimination test results.  See 64 Fed. Reg. 
25,200 (May 11, 1999).

The Veteran filed his appeal upon release from active duty in 
June 2003.  Since that time, several audiological evaluations 
were conducted.  At a September 2003 VA examination the 
Veteran was diagnosed with moderate to moderately severe 
sensorineural hearing loss at 3000 and 4000 Hz bilaterally.  
Testing was performed twice at this examination.  The highest 
pure tone thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
15
55
55
LEFT

20
15
55
65

The average decibel loss was 35 decibels in the right ear and 
38.75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
92 percent in the left ear.  Using Table VI, these 
audiometric test results show the Veteran had Level II 
hearing acuity in his right ear, and Level I hearing acuity 
in his left ear.  38 C.F.R. § 4.85.  

At a March 2004 VA audiology consult, the diagnosis was 
moderate to severe high frequency sensorineural hearing loss.  
The following pure tone thresholds were recorded:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
55
70
LEFT

20
20
55
60

The average decibel loss was 41.25 decibels in the right ear 
and 38.75 decibels in the left ear with speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  Hearing acuity based on these results is at Level 
I in the right ear and Level I in the left ear.  Id.



In June 2004, at another VA audiology consult, the 
audiologist diagnosed a high frequency sensorineural hearing 
loss, moderately severe to profound in the right ear, and 
moderate to severe in the left ear.  Pure tone thresholds 
recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
60
55
LEFT

15
10
45
55

The average decibel loss was 37.5 decibels in the right ear 
and 31.25 decibels in the left ear with speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  The Veteran again had Level I hearing acuity in 
his right ear, and Level I hearing acuity in his left ear.  
Id.  

Finally, at a June 2006 VA audiology consult, the Veteran was 
found to exhibit a moderately severe to profound high 
frequency sensorineural hearing loss bilaterally.  Pure tone 
thresholds recorded, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

15
10
60
55
LEFT

20
10
55
65

The average decibel loss was 35 decibels in the right ear and 
38 decibels in the left ear with speech recognition ability 
of 96 percent in the right ear and 92 percent in the left 
ear.  The Veteran again had Level I hearing acuity in his 
right ear, and Level I hearing acuity in his left ear.  Id.  
 
The Board notes in passing that the audiological evaluations 
conducted on an outpatient basis do not clearly identify the 
speech discrimination testing as being Maryland CNC testing, 
as required for rating purposes.  However, these results of 
these evaluations clearly show consistency in the severity of 
his hearing loss since the last compensation and pension 
examination, and, whether or not these result are considered, 
the most severe hearing loss demonstrated remains Level II in 
the right ear and Level I in the left ear.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level II hearing acuity in the right ear combined with Level 
I hearing acuity in the left ear results in a noncompensable 
rating.  Id.  

The Board notes that Table VIA is not strictly applicable in 
this case.  An examiner has not certified that the use of 
speech discrimination scores is not appropriate, and the pure 
tone decibel thresholds displayed do not qualify for 
application of Table VIA.  However, the Board observes that 
the March 2004 VA examiner supplied an addendum that stated 
that it would be difficult for the Veteran to understand 
speech in most situations when background noise is present.  
Additionally, the Veteran's complaints of difficulty hearing 
in such situations are well documented in his statements, as 
well as audiological treatment records.  Moreover, at the 
June 2006 VA examination, word recognition for unaided sound 
field results was 72 percent, which the audiologist stated 
was moderately impaired.  Thus, the Board determines that a 
rating under Table VIA merits consideration. 

Nevertheless, the Board finds that application of Table VIA 
does not benefit the Veteran.  In this regard, the Board 
notes that the above audiological test results reveal that 
the highest pure tone decibel loss was 41.25 decibels in the 
right ear and 38.75 decibels in the left ear.  Applying Table 
VIA, these values indicate Level I hearing acuity in both 
ears.  Hence, a compensable rating would also not be 
warranted through application of Table VIA.  Based on the 
above, a compensable rating for service-connected bilateral 
hearing loss is not warranted under the schedular criteria 
defined at 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, the Board's analysis now turns to whether referral for 
extraschedular consideration is appropriate in this case.  
Contemplation of whether such referral is required is a 
component of any claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
For the following reasons, the Board determines that such 
referral is not appropriate in this case.

The Veteran contends that his service-connected bilateral 
hearing loss impairs his ability to hear in various settings 
typical of his work in antiterrorism with the State 
Department such as roundtable discussions, conferences, 
formal receptions and dinners, and interacting with people 
with foreign accents.  He has particularly emphasized that 
his hearing ability is impaired in situations where there is 
background noise-for example, he has indicated that he has 
requested that air conditioners be turned off because he 
could not hear effectively.  The Veteran has also reported 
that hearing aides do not help.  Additionally, his spouse has 
submitted statements and testified to his needing her 
assistance in understanding conversations, and the Veteran 
has submitted statements from Capt. FSC and DE who both 
discuss their interactions with the Veteran and difficulties 
communicating with the Veteran verbally.  

The Board also notes that the Veteran has, on more than one 
occasion, discussed how his decreased ability to hear when 
there is background noise is compounded by his service-
connected tinnitus.  Service connection is in effect for 
tinnitus, and as a separate disability, the symptoms or 
functional impairment due to tinnitus may not be considered 
in assigning a rating for bilateral hearing loss.  See 38 
C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  
Thus, the Board is aware of the impact of the Veteran's 
tinnitus on his overall hearing impairment, but cannot 
contemplate his tinnitus in determining the appropriate 
rating evaluation for his hearing loss.

With regard to whether the schedular criteria for hearing 
loss are adequate in this case, although the assignment of 
disability evaluations is based on a mechanical application 
of numerical tables to the numerical findings upon 
audiological evaluation, the Board finds that the numerical 
criteria in the rating schedule contemplate the impairment of 
function that is experienced by the Veteran.  Specifically, 
the Board determines that the decibel loss and speech 
discrimination ranges designated for each level of hearing 
impairment in Tables VI and VIA were chosen in relation to 
clinical findings of the impairment experienced by veterans 
with certain degrees and types of hearing disability.  In 
support of this finding, the Board points to the regulatory 
history of 38 C.F.R. §§ 4.85 and 4.86.  

The rating criteria for hearing loss were last revised, 
effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 
1999).   In forming these revisions, VA sought the assistance 
of the Veteran's Health Administration (VHA) in developing 
criteria that contemplated situations in which a Veteran's 
hearing loss was of such a type that speech discrimination 
tests may not reflect the severity of communicative 
functioning these veterans experienced or that was otherwise 
an extreme handicap in the presence of any environmental 
noise, even with the use of hearing aids.  VHA had found 
through clinical studies of veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The decibel threshold requirements for application of 
Table VIA were based on the findings and recommendations of 
VHA.  The intended effect of the revision was to fairly and 
accurately assess the hearing disabilities of veterans as 
reflected in a real life industrial setting.  59 Fed. Reg. 
17,295 (April 12, 1994).  Accordingly, the Board finds that 
functional impairment due to hearing loss that is compounded 
by background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations in the presence of background noise is a factor 
contemplated in the regulations and rating criteria as 
defined.  The simple fact that the Veteran's hearing 
disability does not satisfy the numerical criteria for a 
compensable rating under these criteria, to include the 
criteria specifically designed for the type of real-world 
impairment experienced by the Veteran, does not place his 
symptomatology outside of that contemplated by the rating 
schedule or make application of the rating schedule 
impracticable in this case.  Accordingly, the Board 
determines that the Veteran's complaints of hearing 
difficulty, particularly in settings with background noise, 
have been considered under the numerical criteria set forth 
in the rating schedule.  Thus, the Board determines that the 
schedular rating criteria adequately contemplate the 
Veteran's symptomatology.   

Further, the Board also does not see that the Veteran's 
disability has resulted in a marked interference with 
employment.  The Veteran has stated that his hearing 
disability has not resulted in any expressions of concern by 
his employer over his job performance, and, in fact, the 
Veteran has indicated that hearing disabilities are rather 
common among his co-workers as people with backgrounds 
similar to his are often hired for positions with his 
program.  Further, nothing in the record suggests that the 
Veteran's ability to maintain employment or his earnings have 
been curtailed due to his disability in a way not considered 
in the rating schedule.  The Board acknowledges, and is 
sympathetic to, the personal difficulties the Veteran 
experiences as a result of his hearing impairment, to include 
his feelings of embarrassment and self-consciousness as a 
result of his poor hearing and needing to ask people to 
repeat themselves, particularly when engaging in official 
duties.  However, these are complaints based on subjective 
perceptions of how his disability impairs his work that are 
not supported by objective evidence.  Moreover, circumstances 
specific to a particular veteran that may cause the effects 
of a service-connected disability to be more profound in that 
Veteran's case do not ordinarily provide a basis for awarding 
an extraschedular rating under section 3.321(b)(1).  
VAOGCPREC 6-96.  Based on this analysis, the Board finds that 
referral for an extraschedular rating is not warranted. 

Contemplating the above, the Board must conclude that an 
initial compensable rating for service-connected bilateral 
hearing loss is not warranted at any time during the appeal 
period.  In reaching this decision, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as there is no competent evidence that supports the 
Veteran's claim, the preponderance of the evidence is against 
the Veteran's claim for an initial compensable rating, the 
doctrine is not applicable in this case.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.  Therefore, the Veteran's 
claim must be denied.


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


